Orders, Family Court, Bronx County (Maureen A. McLeod, J.), entered on or about February 4, 2003, which, upon a fact-finding determination of permanent neglect, terminated respondent mother’s parental rights to the subject children and transferred custody and guardianship of the children to petitioner agency and the Commissioner of Social Services of the City of New York for the purpose of adoption, unanimously affirmed, without costs.
Family Court’s finding that respondent mother permanently neglected the subject children is supported by clear and convincing evidence showing that although petitioner agency diligently endeavored to help respondent address her substance abuse problems, encouraged her to complete parenting skills programs and seek counseling for domestic violence, and provided all necessary referrals, she did not, within the statutorily relevant period, complete the recommended programs and remain drug free, and thus permanently neglected the children by failing to plan for their future (see Matter of Dade Wynn F., 291 AD2d 218 [2002] , lv denied 98 NY2d 604 [2002]).
The court’s finding that termination of respondent’s parental rights was in the children’s best interest was supported by the requisite preponderance of the evidence (see Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]). A suspended judgment would not have been warranted since there was no indication that respondent, even by the time of the dispositional hearing, had made significant progress in addressing the problems preventing her resumption of custodial parenting responsibilities, much less that she had a realistic, feasible plan for the children’s care (see Matter of Shania Tatiara A., 1 AD3d 149 [2003] ). Concur—Nardelli, J.P., Saxe, Williams and Friedman, JJ.